Electronically Filed
                                                      Supreme Court
                                                      SCAD-15-0000709
                                                      27-JUN-2017
                                                      09:15 AM


                         SCAD-15-0000709

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                             Petitioner,

                                vs.

                      THOMAS D. COLLINS, III,
                            Respondent.


                        ORIGINAL PROCEEDING
                 (ODC 13-053-9123 and 14-046-9189)

               ORDER DENYING MOTION WITHOUT PREJUDICE
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the motion filed by the Office of
Disciplinary Counsel (ODC) on June 9, 2017, arguing for the
imposition of an additional period of suspension upon Respondent
Thomas D. Collins III for his failure to submit, by January 20,
2017, proof of completion of an audit of his practice and
adoption of the audit’s recommendations, as required by this
court’s January 20, 2016 order suspending Collins for one year
and one day, we note that, pursuant to Rules 2.17(b)(4) and
2.17(b)(5) of the Rules of the Supreme Court of the State of
Hawai#i (RSCH), Collins will not qualify for reinstatement until,
at a minimum, he can provide proof of compliance with the terms
of this court’s January 20, 2016 order, including completion and
adoption of the PALMS audit and payment of costs as assigned by
the order entered in this matter on April 8, 2016.   We therefore
conclude it would serve no practical purpose to delay the date by
which Collins may apply for reinstatement, pursuant to RSCH Rules
2.17(b)(4), 2.17(b)(5), 2.17(b)(6) and 2.17(c).   Therefore,
          IT IS HEREBY ORDERED that the motion is denied without
prejudice to ODC raising at any subsequent reinstatement
proceeding that may be initiated by Respondent Collins, any
issues of non-compliance with this court’s rules or orders, or of
any non-payment of required fees or costs.
          DATED: Honolulu, Hawai#i, June 27, 2017.
                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Richard W. Pollack
                                    /s/ Michael D. Wilson




                                2